IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                     NO. PD-1490-14



                            REGINALD D. DAVIS, Appellant

                                             v.

                                THE STATE OF TEXAS



        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE SECOND COURT OF APPEALS
                         TARRANT COUNTY

              Per curiam.

                                        ORDER


       The Court of Appeals dismissed Appellant’s appeal of the trial court’s denial of his

motion for DNA testing filed under Article 64.05 of the Texas Code of Criminal Procedure.

Davis v. State, No. 02-14-00390-CR (Fort Worth - October 23, 2014). The Court of Appeals

determined that Appellant’s notice of appeal was untimely under Tex.R.App.P. 26.2(a).

Therefore, the court did not have jurisdiction to consider the merits of the appeal.
                                                                              Davis - 2

       Appellant filed this petition for discretionary review arguing that he did not receive

timely notice of the trial court’s order denying his motion. He contends his appeal should

be considered because he filed a notice of appeal as soon as he received notice of the trial

court’s order. Appellant’s notice of appeal was untimely. Rule 26.2(a)(1). Accordingly, we

refuse his petition for discretionary review. Appellant may seek further recourse for his

claim by way of a second DNA proceeding. See Ex parte Suhre, 185 S.W.3d 898 (Tex.

Crim. App. 2006).    It is so ordered this the 18th day of March, 2015.

Do not publish